DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 10/11/2018 has been 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in PCT/US2018/0555523, filed on 10/11/2018.

Claim Objections
Claims 28 – 38 and 44 - 45 are objected to because of the following informalities:    
As to claim 28, line 6, “,.” has typo error.
As to claim 29, line 2, “a 3D models” has type error.
As to claim 44, line 2, “the target fabrication machine” has improper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 – 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 28, line 4, “wherein in response to a fabrication request all or part of the geometry represented by the export file is translated…” is not clearly understood.  For examiner purpose, examiner treats the claim as wherein in response to a fabrication request, all or part of the geometry represented by the export file is translated…
As to claims 29 – 38, they are rejected for the same reason above.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28 – 38 and 44 - 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 28 – 38 and 44 - 45, group I, drawn to exporting a 3D file to 3D printer.
II.	Claims 39 - 43, group II includes drawn to converting from/to different tools.
III. 	Claims 46 – 48, group II includes drawn to fabricating physical 3D model using a laser cutter.

Inventions 1, 2, and 3 are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination group I as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). 

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are 

During interview, applicant’s election without traverse of claims Group I, claims 28 – 38 and 44 – 45.

Claims 39 – 43 and 46 - 48 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28 – 32, 34, 36 – 38, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAGATHA et al., (“3D PRINTING METHOD AND COMPUTING DEVICE USING ARBITRARY PRINTERS AND ARBITRARY SOFTWARE APPLICATIONS” EP 3013563 B1 July 12 2012).

As to claim 28, MAGATHA teaches a reusable component for embedding into 3D models, comprising: 
an export file (“….exporting its 3D model to a standard 3D document format (step 206)…” figure 4 and associated text) that describes contents (“This specification describes how the 3MF Document format is organized internally and realized in 3D objects externally. It can be used as a stand-alone file format or as a payload in a print pipeline. It is built upon the principles described in the Open Packaging Conventions specification. The information presented here is intended both for producers, which emit content in the 3MF Document format, and consumers, which access and transform into 3D objects the contents of a 3MF document…” Chapter 1) that can be fabricated on a targeted fabrication machine (“…print to arbitrary 3D manufacturing devices …” Claims) and (“…destination 3D manufacturing device…” figure 4 and associated text), 
wherein in response to a fabrication request (“…receiving requests from the arbitrary applications (106) that are directed to a 3D manufacturing device (104)…” claims) and (“…At step 204 the application responds to a user "print" command by exporting its 3D model to a standard 3D document format (step 206)…” figure 4 and  all or part of the geometry (“…The element contains a collection of all the geometries that make up the slices of the object to be manufactured. Each geometry identifies the slice it belongs to by zero-based index, starting at the bottom of the object and increasing by one for each subsequent slice. Sometimes the actual data description of the geometry may be repeated among many individual geometry elements, e.g. the legs of a table might all be the same, just rotated for each leg. To make slice markup more compact, the consumer MAY define one or more geometry templates and simply refer to the templates within the data attribute value” Chapter 4.3) represented by the export file is translated and/or rotated to reflect the position (“The element identifies one object resource to be output by the 3D manufacturing device. A consumer MAY apply the transform prior to outputting the object…” Chapter 3.6.1) and (“…Each geometry describes a region that defines one portion of a slice. It MAY define an engraving overlaid on another geometry, but consumers MAY ignore any geometry with a depth value other than 0.0. The geometry SHOULD be closed unless the geometry is a cut or engraving (when targeting a subtractive 3D manufacturing device) or is a support structure, specified by the objecttype parameter…” Chapter 4.3.2) and/or orientation of the reusable component with respect to the 3D model in which the reusable component is embedded, and then integrated at that position and orientation into the export of the 3D model (“The 3MF Document format represents a 3D model, or a representation of one or more physical object descriptions in a markup format. A file that implements this format may enable a consumer to generate a physical object through additive manufacturing or subtractive manufacturing techniques. This includes resources such as textures that   

As to claim 29, MAGATHA teaches the reusable component of claim 28, further comprising: 
an appearance file that can be positioned in a 3D models using a 3D editor (“…. The information presented here is intended both for producers, which emit content in the 3MF Document format, and consumers, which access and transform into 3D objects the contents of a 3MF document. An editor is an entity that acts as both a producer and a consumer of content in the 3MF Document format” Chapter 1), wherein positioning the appearance file within the 3D model produces the parameters re- quired to position all or part of the geometry represented by the export file (“…The 3MF Document format represents a 3D model, or a representation of one or more physical object descriptions in a markup format. A file that implements this format may enable a consumer to generate a physical object through additive manufacturing or subtractive manufacturing techniques. This includes resources such as textures that . 
 
As to claim 30, MAGATHA teaches the reusable component of claim 28, further comprising a searchable description (“The 3MF Document format relies on the Core Properties part, defined in the Open Packaging Conventions specification, to provide metadata about the creation time, modification time, author, search keywords …” Chapter 7.2).
  
As to claim 31, MAGATHA teaches the reusable component of claim 28, further comprising an interface specification that limits where the reusable component can be placed during interactive editing (“This specification describes how the 3MF Document format is organized internally and realized in 3D objects externally. It can be used as a stand-alone file format or as a payload in a print pipeline. It is built upon the principles described in the Open Packaging Conventions specification. The information presented here is intended both for producers, which emit content in the 3MF Document format, and consumers, which access and transform into 3D objects the contents of a 3MF document. An editor is an entity that acts as both a producer and a consumer of content in the 3MF Document forma…” Chapter 1).
  
As to claim 32, MAGATHA teaches the reusable component of claim 29, wherein the appearance file is a 3D model (“…The 3MF Document format represents a 3D model …” Chapter 1).
  
As to claim 34, MAGATHA teaches the reusable component of claim 28, wherein the targeted fabrication machine is a 3D printer (“…print to arbitrary 3D manufacturing devices …” Claims) and (“…destination 3D manufacturing device…” figure 4 and associated text).

As to claim 36, MAGATHA teaches the reusable component of claim 28, wherein the export file contains one or more line drawings (“Each geometry is made of one or more figures. A figure is a set of connected segments. A segment is a single line or curve. A consumer MAY approximate a curve with a series of straight lines, if it is incapable of creating a true curve…” Chapter 4.3.2).  

As to claim 37, MAGATHA teaches the reusable component of claim 28, wherein the export file is a piece of program code or script (“When an application 106 is to print to a 3D manufacturing device 104, the application 106 may export its internal 3D model data (e.g., CAD model data) to the 3D print format specified for use by the operating system 100…” Figure 1 and associated text).
  
As to claim 38, MAGATHA teaches the reusable component of claim 37, wherein the program code receives parameters that allow the reusable component to adapt to the model (“…The schema might also define device attributes or parameters (perhaps as keywords) related to 3D manufacturing device tools and their properties, such as a material type or color, an initial or default tool, a tool type, etc. The .

As to claim 44, MAGATHA teaches a method for generating a reusable component comprising: 
generating an export file an export file (“….exporting its 3D model to a standard 3D document format (step 206)…” figure 4 and associated text) executable by the targeted fabrication machine (“…print to arbitrary 3D manufacturing devices …” Claims) and (“…destination 3D manufacturing device…” figure 4 and associated , Page 4 of 6Appl. No. NYADocket No. 0201A-00411Preliminary amendmentwherein all or part of the geometry (“…The element contains a collection of all the geometries that make up the slices of the object to be manufactured. Each geometry identifies the slice it belongs to by zero-based index, starting at the bottom of the object and increasing by one for each subsequent slice. Sometimes the actual data description of the geometry may be repeated among many individual geometry elements, e.g. the legs of a table might all be the same, just rotated for each leg. To make slice markup more compact, the consumer MAY define one or more geometry templates and simply refer to the templates within the data attribute value” Chapter 4.3)  represented by the export file allows translation or rotation or both to reflect a position of an asset in a 3D model containing the asset (“The 3MF Document format represents a 3D model, or a representation of one or more physical object descriptions in a markup format. A file that implements this format may enable a consumer to generate a physical object through additive manufacturing or subtractive manufacturing techniques. This includes resources such as textures that might be used to reproduce the exact desired appearance in terms of color or internal structures in terms of materials. This format also includes optional components that build on the minimal set of components required to generate a physical object. This includes the ability to specify print job control instructions…” Chapter 1) and (“…Furthermore, every pair of adjacent triangles within the mesh MAY have the same orientation of the face normal toward the exterior of the mesh, meaning that the order of declaration of the vertices on the shared edge MAY be in the opposite order…” Chapter 4.2).  
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 35, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over MAGATHA et al., (“3D PRINTING METHOD AND COMPUTING DEVICE USING ARBITRARY PRINTERS AND ARBITRARY SOFTWARE APPLICATIONS” EP 3013563 B1) in view of Iqtidar, (US PUB 2017/0217013).

As to claim 33, MAGATHA teaches the reusable component of claim 28, MAGATHA does not but Iqtidar teaches wherein the targeted fabrication machine is a laser cutter (“import 3D files or 2D designs for one click slicing and 3D printing or laser cutting, CNC milling etc.…” para. 0088).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify MAGATHA by adopt the teaching of Iqtidar because Iqtidar would use 

As to claim 35, MAGATHA teaches the reusable component of claim 28, MAGATHA does not but Iqtidar teaches wherein the targeted fabrication machine is a milling machine (“import 3D files or 2D designs for one click slicing and 3D printing or laser cutting, CNC milling etc.…” para. 0088).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify MAGATHA by adopt the teaching of Iqtidar because Iqtidar would use UI to export 3D file to different devices such as 3D printing, laser cutter/engraver or milling machine (para. 0047, 0050, and 0088).  Further, Iqtidar determined and applied FEA analysis in CAD for experiment (para. 0099). 

As to claim 45, MAGATHA teaches the method of claim 44, MAGATHA does not but Iqtidar teaches wherein the 3D model comprises plates (“for example relating to 3D printing, the work space or build plate can be rotated….” Para. 0093).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify MAGATHA by adopt the teaching of Iqtidar because build plate would be able to assist in 3D printing to be accomplished (para. 0093).

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Bulle, (US PAT 6,218,639), discloses a cutting system using computer numeric control (CNC) programming using CAD program (title, abstract, and figures 1 – 6).
 Boyl-Davis, (US PUB 2011/0087358), discloses computer-based method for processing surface data for the manufacturing, wherein data is exported to other software packages for control code development permitting a milling machine or other part (title, abstract, and figures 1 – 14).
Ruotsalainen, (WO 2012093196 in English version) “Method and system for generating a three-dimensional user-interface for an embedded device”, 07-12-2012, discloses method of importing an asset into an editor on a host device, allowing a user to graphically effect modifications within the editor, modifying at least one property of the asset, and outputting the binary file to a graphics engine (title, abstract, and figure 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/           Examiner, Art Unit 2194                                                                                                                                                                                             

/DOON Y CHOW/           Supervisory Patent Examiner, Art Unit 2194